Exhibit 10.1

 

TRIMAS CORPORATION

 

LONG TERM EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

TriMas Corporation (the “Corporation”), pursuant to its Long Term Equity
Incentive Plan (the “Plan”), hereby grants to Optionee listed below
(“Optionee”), a Non-Qualified stock option to purchase the number of shares of
the Corporation’s Common Stock set forth below, subject to the terms and
conditions of the Plan and this Stock Option Agreement.

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Option Agreement.  The term “Service
Provider” as used herein shall mean an individual actively providing services to
the Corporation or a Subsidiary.

 


I.                                         NOTICE OF NON-QUALIFIED STOCK OPTION
GRANT

 

Optionee:

Date of Stock Option Agreement:

Date of Grant:

Vesting Commencement Date:

Exercise Price per Share:

Total Number of Shares Granted:

Term/Expiration Date:

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Vesting Schedule:

 

The Shares subject to this Option shall vest and become exercisable with respect
to 33-1/3% of the shares of Corporation Common Stock subject thereto on each of
the first three anniversaries of the Date of Grant, subject to Optionee’s
continued status as a Service Provider through each such date.

 

 

 

Termination Period:

 

Except in the event of a termination of Optionee’s service by the Corporation
for Cause, this Option may be exercised, to the extent vested, for ninety (90)
days after Optionee ceases to be a Service Provider, or such longer period as
may be applicable upon the death or disability of Optionee as provided herein,
but in no event later than the Term/Expiration Date as provided above. In the
event that Optionee’s service with the Corporation is terminated by the
Corporation for Cause, the Option shall terminate without consideration with
respect to all shares (whether vested or unvested) as of the start of business
on the date of such termination.

 

--------------------------------------------------------------------------------


 


II.                                     AGREEMENT


 


A.                                    GRANT OF OPTION.  THE CORPORATION HEREBY
GRANTS TO OPTIONEE AN OPTION TO PURCHASE THE NUMBER OF SHARES SET FORTH IN THE
NOTICE OF GRANT, AT THE EXERCISE PRICE PER SHARE SET FORTH IN THE NOTICE OF
GRANT (THE “EXERCISE PRICE”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY ANYWHERE
ELSE IN THIS STOCK OPTION AGREEMENT, THE OPTION IS SUBJECT TO THE TERMS,
DEFINITIONS AND PROVISIONS OF THE PLAN, WHICH IS INCORPORATED HEREIN BY
REFERENCE.  THIS OPTION IS NOT INTENDED TO CONSTITUTE AN INCENTIVE STOCK OPTION
UNDER SECTION 422 OF THE CODE.


 


B.                                    EXERCISE OF OPTION.  THIS OPTION IS
EXERCISABLE AS FOLLOWS:


 


(1)                                  RIGHT TO EXERCISE.


 

(A)                                  THIS OPTION SHALL BE EXERCISABLE
CUMULATIVELY ACCORDING TO THE VESTING SCHEDULE SET FORTH IN THE NOTICE OF
GRANT.  FOR PURPOSES OF THIS STOCK OPTION AGREEMENT, SHARES SUBJECT TO THIS
OPTION SHALL VEST BASED ON OPTIONEE’S CONTINUED STATUS AS A SERVICE PROVIDER.

 

(B)                                 THIS OPTION MAY NOT BE EXERCISED FOR A
FRACTION OF A SHARE.

 

(C)                                  IN THE EVENT OF OPTIONEE’S DEATH,
DISABILITY OR OTHER TERMINATION OF OPTIONEE’S STATUS AS A SERVICE PROVIDER, THE
EXERCISABILITY OF THE OPTION SHALL BE GOVERNED AS SET FORTH IN E THROUGH H
BELOW.

 

(D)                                 IN NO EVENT MAY THIS OPTION BE EXERCISED
AFTER THE DATE OF EXPIRATION OF THE TERM OF THIS OPTION AS SET FORTH IN THE
NOTICE OF GRANT.

 


(2)                                  METHOD OF EXERCISE.  THIS OPTION SHALL BE
EXERCISABLE BY WRITTEN NOTICE (SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A).  THE NOTICE MUST STATE THE NUMBER OF SHARES FOR WHICH THE OPTION IS
BEING EXERCISED AND CONTAIN SUCH OTHER REPRESENTATIONS AND AGREEMENTS WITH
RESPECT TO SUCH SHARES AS MAY BE REQUIRED BY THE CORPORATION PURSUANT TO THE
PROVISIONS OF THE PLAN.  THE NOTICE MUST BE SIGNED BY OPTIONEE AND SHALL BE
DELIVERED IN PERSON OR BY CERTIFIED MAIL TO THE GENERAL COUNSEL OF THE
CORPORATION.  THE NOTICE MUST BE ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE
PLUS PAYMENT OF ANY APPLICABLE INCOME AND EMPLOYMENT WITHHOLDING TAXES.  THIS
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE CORPORATION OF SUCH
WRITTEN NOTICE ACCOMPANIED BY THE EXERCISE PRICE AND PAYMENT OF ANY APPLICABLE
WITHHOLDING TAXES.


 

No Shares shall be issued pursuant to the exercise of the Option unless such
issuance and exercise comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed. 
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which the Option is exercised with
respect to such Shares.

 


C.                                    METHOD OF PAYMENT.  PAYMENT OF THE
EXERCISE PRICE SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT
THE ELECTION OF OPTIONEE:

 

2

--------------------------------------------------------------------------------


 


(1)                                  CASH;


 


(2)                                  CHECK;


 


(3)                                  WITH THE CONSENT OF THE ADMINISTRATOR,
SURRENDER OF OUTSTANDING SHARES WITH A FAIR MARKET VALUE ON THE DATE OF
SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES TO WHICH THE
OPTION IS BEING EXERCISED;


 


(4)                                  WITH THE CONSENT OF THE ADMINISTRATOR,
DELIVERY TO THE CORPORATION OF A PROPERLY EXECUTED EXERCISE NOTICE, TOGETHER
WITH IRREVOCABLE INSTRUCTIONS TO THE OPTIONEE’S BROKER TO DELIVER TO THE
CORPORATION SUFFICIENT CASH TO PAY THE EXERCISE PRICE AND APPLICABLE
WITHHOLDING, IN ACCORDANCE WITH A WRITTEN AGREEMENT BETWEEN THE CORPORATION AND
THE BROKER;


 


(5)                                  WITH THE CONSENT OF THE ADMINISTRATOR,
PROPERTY OF ANY KIND THAT CONSTITUTES GOOD AND VALUABLE CONSIDERATION; OR


 


(6)                                  WITH THE CONSENT OF THE ADMINISTRATOR, ANY
COMBINATION OF THE FOREGOING METHODS OF PAYMENT.


 


D.                                    RESTRICTIONS ON EXERCISE.  IF THE ISSUANCE
OF SHARES UPON EXERCISE OR IF THE METHOD OF PAYMENT FOR SUCH SHARES WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES OR OTHER
LAW OR REGULATION, THE OPTION MAY NOT BE EXERCISED.  THE CORPORATION MAY REQUIRE
OPTIONEE TO MAKE ANY REPRESENTATION AND WARRANTY TO THE CORPORATION AS MAY BE
REQUIRED BY ANY APPLICABLE LAW OR REGULATION BEFORE ALLOWING THE OPTION TO BE
EXERCISED.


 


E.                                      TERMINATION OF RELATIONSHIP.  IF
OPTIONEE CEASES TO BE A SERVICE PROVIDER (OTHER THAN BY REASON OF A TERMINATION
BY THE CORPORATION FOR CAUSE OR OPTIONEE’S DEATH OR THE TOTAL AND PERMANENT
DISABILITY OF OPTIONEE AS DEFINED IN CODE SECTION 22(E)(3)), TO THE EXTENT
VESTED AS OF THE DATE ON WHICH OPTIONEE CEASES TO BE A SERVICE PROVIDER (TAKING
INTO CONSIDERATION ANY VESTING THAT MAY OCCUR IN CONNECTION WITH SUCH
TERMINATION), THE OPTION SHALL REMAIN EXERCISABLE FOR NINETY (90) DAYS FOLLOWING
SUCH DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE OF THE
TERM OF THE OPTION AS SET FORTH IN THE NOTICE OF GRANT).  TO THE EXTENT THAT THE
OPTION IS NOT VESTED AS OF THE DATE ON WHICH OPTIONEE CEASES TO BE A SERVICE
PROVIDER, OR IF OPTIONEE DOES NOT EXERCISE THE OPTION WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


 


F.                                      TERMINATION FOR CAUSE.  IF OPTIONEE
CEASES TO BE A SERVICE PROVIDER BY REASON OF A TERMINATION BY THE CORPORATION
FOR CAUSE, THE OPTION SHALL TERMINATE AS OF THE START OF BUSINESS ON THE DATE OF
OPTIONEE’S TERMINATION, REGARDLESS OF WHETHER THE OPTION IS THEN VESTED AND/OR
EXERCISABLE WITH RESPECT TO ANY SHARES.


 


G.                                    DISABILITY OF OPTIONEE.  IF OPTIONEE
CEASES TO BE A SERVICE PROVIDER AS A RESULT OF TOTAL AND PERMANENT DISABILITY AS
DEFINED IN CODE SECTION 22(E)(3), THE OPTION, TO THE EXTENT VESTED AS OF THE
DATE ON WHICH OPTIONEE CEASES TO BE A SERVICE PROVIDER, SHALL REMAIN EXERCISABLE
FOR TWELVE (12) MONTHS FROM SUCH DATE (BUT IN NO EVENT LATER THAN THE EXPIRATION
DATE OF THE TERM OF THE OPTION AS SET FORTH IN THE NOTICE OF GRANT).  TO THE
EXTENT THAT THE OPTION IS NOT VESTED AS OF THE DATE ON WHICH OPTIONEE CEASES TO
BE A SERVICE PROVIDER, OR IF OPTIONEE DOES NOT EXERCISE SUCH OPTION WITHIN THE
TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.

 

3

--------------------------------------------------------------------------------


 


H.                                    DEATH OF OPTIONEE.  IF OPTIONEE CEASES TO
BE A SERVICE PROVIDER AS A RESULT OF OPTIONEE’S DEATH, THE OPTION, TO THE EXTENT
VESTED AS OF THE DATE OF DEATH, SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS
FOLLOWING THE DATE OF DEATH (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE OF
THE TERM OF THE OPTION AS SET FORTH IN THE NOTICE OF GRANT) BY OPTIONEE’S ESTATE
OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR
INHERITANCE.  TO THE EXTENT THAT THE OPTION IS NOT VESTED AS OF THE DATE OF
DEATH, OR IF THE OPTION IS NOT EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE.


 


I.                                         NON-TRANSFERABILITY OF OPTION. 
WITHOUT ADVANCE APPROVAL FROM THE ADMINISTRATOR, THIS OPTION (A) MAY NOT BE
SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER
OTHER THAN BY WILL OR BY LAWS OF DESCENT OR DISTRIBUTION, AND (B) MAY BE
EXERCISED DURING THE LIFETIME OF OPTIONEE ONLY BY OPTIONEE.  THE TERMS OF THIS
OPTION SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS
AND ASSIGNS OF OPTIONEE.


 


J.                                      TERM OF OPTION.  THIS OPTION MAY BE
EXERCISED ONLY WITHIN THE TERM SET FORTH IN THE NOTICE OF GRANT.


 


K.                                    RESTRICTIONS ON SHARES.  OPTIONEE HEREBY
AGREES THAT ANY AND ALL SHARES PURCHASED UPON EACH EXERCISE OF THE OPTION SHALL
BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE EXERCISE NOTICE ATTACHED
HERETO AS EXHIBIT A, AND OPTIONEE FURTHER AGREES TO BE BOUND BY THE TERMS OF
SUCH EXERCISE NOTICE WITH RESPECT TO ALL SUCH SHARES.


 


L.                                     CODE SECTION 409A.  WITHOUT LIMITING THE
GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT, SECTION 11.9 OF THE PLAN
PERTAINING TO CODE SECTION 409A IS HEREBY EXPLICITLY INCORPORATED INTO THIS
AGREEMENT.


 


M.                                  NO RIGHT TO EMPLOYMENT.  NOTHING IN THE PLAN
OR IN THIS STOCK OPTION AGREEMENT SHALL CONFER UPON OPTIONEE ANY RIGHT TO
CONTINUE AS AN EMPLOYEE, DIRECTOR OR CONSULTANT OF THE CORPORATION OR ANY PARENT
OR SUBSIDIARY, OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE
CORPORATION OR ANY PARENT OR SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO
DISCHARGE OPTIONEE AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT
AGREEMENT BETWEEN OPTIONEE AND THE CORPORATION OR ANY PARENT OR SUBSIDIARY.


 


N.                                    DISPUTE RESOLUTION.  OPTIONEE AND THE
CORPORATION AGREE THAT ANY DISAGREEMENT, DISPUTE, CONTROVERSY, OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ITS INTERPRETATION, VALIDITY, OR THE
ALLEGED BREACH THEREOF, SHALL BE SETTLED EXCLUSIVELY AND, CONSISTENT WITH THE
PROCEDURES SPECIFIED IN THIS SECTION, IRRESPECTIVE OF ITS MAGNITUDE, THE AMOUNT
IN CONTROVERSY, OR THE NATURE OF THE RELIEF SOUGHT.


 


(1)                                  NEGOTIATION.  IN THE EVENT OF ANY DISPUTE,
CONTROVERSY, CLAIM, QUESTION OR DISAGREEMENT ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE BREACH THEREOF, OPTIONEE AND THE CORPORATION SHALL USE THEIR
BEST EFFORTS TO SETTLE THE DISPUTE, CLAIM, QUESTION OR DISAGREEMENT.  TO THIS
EFFECT, THEY SHALL CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH AND,
RECOGNIZING THEIR MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE
SOLUTION SATISFACTORY TO BOTH PARTIES.


 


(2)                                  ARBITRATION.  IF OPTIONEE AND THE
CORPORATION DO NOT REACH SUCH SOLUTION WITHIN A PERIOD OF THIRTY (30) DAYS,
THEN, UPON WRITTEN NOTICE BY OPTIONEE TO THE CORPORATION OR

 

4

--------------------------------------------------------------------------------


 


THE CORPORATION TO OPTIONEE, ALL DISPUTES, CLAIMS, QUESTIONS, CONTROVERSIES, OR
DIFFERENCES SHALL BE SUBMITTED TO ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (THE “AAA”) IN ACCORDANCE WITH THE PROVISIONS OF ITS
EMPLOYMENT ARBITRATION RULES (THE “ARBITRATION RULES”).


 


(3)                                  ARBITRATOR.  THE ARBITRATION SHALL BE
CONDUCTED BY ONE ARBITRATOR SKILLED IN THE ARBITRATION OF EXECUTIVE EMPLOYMENT
MATTERS.  THE PARTIES TO THE ARBITRATION SHALL JOINTLY APPOINT THE ARBITRATOR
WITHIN THIRTY (30) DAYS AFTER INITIATION OF THE ARBITRATION.  IF THE PARTIES
FAIL TO APPOINT AN ARBITRATOR AS PROVIDED ABOVE, AN ARBITRATOR WITH SUBSTANTIAL
EXPERIENCE IN EXECUTIVE EMPLOYMENT MATTERS SHALL BE APPOINTED BY THE AAA AS
PROVIDED IN THE ARBITRATION RULES.  THE CORPORATION SHALL PAY ALL OF THE FEES,
IF ANY, AND EXPENSES OF THE ARBITRATOR AND THE ARBITRATION, UNLESS OTHERWISE
DETERMINED BY THE ARBITRATOR.  EACH PARTY TO THE ARBITRATION SHALL BE
RESPONSIBLE FOR HIS/ITS RESPECTIVE ATTORNEYS FEES OR OTHER COSTS OF
REPRESENTATION.


 


(4)                                  LOCATION.  THE ARBITRATION SHALL BE
CONDUCTED IN OAKLAND COUNTY, MICHIGAN.


 


(5)                                  PROCEDURE.  AT ANY ORAL HEARING OF EVIDENCE
IN CONNECTION WITH THE ARBITRATION, EACH PARTY OR ITS LEGAL COUNSEL SHALL HAVE
THE RIGHT TO EXAMINE ITS WITNESSES AND CROSS-EXAMINE THE WITNESSES OF ANY
OPPOSING PARTY.  NO EVIDENCE OF ANY WITNESS MAY BE PRESENTED IN ANY FORM UNLESS
THE OPPOSING PARTY OR PARTIES HAS THE OPPORTUNITY TO CROSS-EXAMINE THE WITNESS,
EXCEPT UNDER EXTRAORDINARY CIRCUMSTANCES IN WHICH THE ARBITRATOR DETERMINES THAT
THE INTERESTS OF JUSTICE REQUIRE A DIFFERENT PROCEDURE.


 


(6)                                  DECISION.  ANY DECISION OR AWARD OF THE
ARBITRATOR SHALL BE FINAL AND BINDING UPON THE PARTIES TO THE ARBITRATION
PROCEEDING.  THE PARTIES AGREE THAT THE ARBITRATION AWARD MAY BE ENFORCED
AGAINST THE PARTIES TO THE ARBITRATION PROCEEDING OR THEIR ASSETS WHEREVER THEY
MAY BE FOUND AND THAT A JUDGMENT UPON THE ARBITRATION AWARD MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION.


 


(7)                                  POWER.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO GIVE THE ARBITRATOR ANY AUTHORITY, POWER, OR RIGHT TO ALTER, CHANGE,
AMEND, MODIFY, ADD TO, OR SUBTRACT FROM ANY OF THE PROVISIONS OF THIS AGREEMENT.


 

The provisions of this Section shall survive the termination or expiration of
this Agreement, shall be binding upon the Corporation’s and Optionee’s
respective successors, heirs, personal representatives, designated beneficiaries
and any other person asserting a claim described above, and may not be modified
without the consent of the Corporation.  To the extent arbitration is required,
no person asserting a claim has the right to resort to any federal, state or
local court or administrative agency concerning the claim unless expressly
provided by federal statute, and the decision of the arbitrator shall be a
complete defense to any action or proceeding instituted in any tribunal or
agency with respect to any dispute, unless precluded by federal statute.

 

(Signature Page Follows)

 

5

--------------------------------------------------------------------------------


 

This Stock Option Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which shall constitute one
document.

 

 

TRIMAS CORPORATION

 

 

 

By:

 

 

Name:

Name

 

Title:

Title

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF
THE CORPORATION (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION
OR ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS STOCK OPTION AGREEMENT, NOR IN THE CORPORATION’S LONG TERM
EQUITY INCENTIVE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER
UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF
THE CORPORATION OR ANY PARENT OR SUBSIDIARY, NOR SHALL IT INTERFERE IN ANY WAY
WITH OPTIONEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE OPTIONEE’S SERVICE
PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
PRIOR NOTICE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof.  Optionee hereby accepts this
Option subject to all of the terms and provisions hereof.  Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option.  Optionee further agrees to
notify the Corporation upon any change in the residence address indicated below.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRIMAS CORPORATION

 

LONG TERM EQUITY NON-QUALIFIED PLAN

 

NON-QUALIFIED STOCK OPTION EXERCISE NOTICE

 

TriMas Corporation

 

Attention: General Counsel

 

1.                                      EXERCISE OF OPTION.  EFFECTIVE AS OF
TODAY,                       ,                               , THE UNDERSIGNED
(“OPTIONEE”) HEREBY ELECTS TO EXERCISE OPTIONEE’S OPTION TO PURCHASE
                   SHARES OF THE COMMON STOCK (THE “SHARES”) OF TRIMAS
CORPORATION (THE “CORPORATION”) UNDER AND PURSUANT TO THE TRIMAS CORPORATION
LONG TERM EQUITY INCENTIVE PLAN (THE “PLAN”) AND THE STOCK OPTION AGREEMENT
DATED               , 20       (THE “OPTION AGREEMENT”).  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS GIVEN IN THE OPTION AGREEMENT.

 

Date of Grant:

 

 

 

Number of Shares as to which Option is Exercised:

 

 

 

Exercise Price per Share:

 

$

                              

 

Total Exercise Price:

 

$

                              

 

Certificate to be issued in name of:

 

 

 

Cash Payment delivered herewith:

o

$

                              

 

 

Type of Option:             Non-Qualified Stock Option

 

2.                                      REPRESENTATIONS OF OPTIONEE.  OPTIONEE
ACKNOWLEDGES THAT OPTIONEE HAS RECEIVED, READ AND UNDERSTOOD THE PLAN AND THE
OPTION AGREEMENT.  OPTIONEE AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND
CONDITIONS.

 

3.                                      RIGHTS AS STOCKHOLDER.  UNTIL THE STOCK
CERTIFICATE EVIDENCING SUCH SHARES IS ISSUED (AS EVIDENCED BY THE APPROPRIATE
ENTRY ON THE BOOKS OF THE CORPORATION OR OF A DULY AUTHORIZED TRANSFER AGENT OF
THE CORPORATION), NO RIGHT TO VOTE OR RECEIVE ANY RIGHTS AS A STOCKHOLDER SHALL
EXIST WITH RESPECT TO SHARES SUBJECT TO THE OPTION, NOTWITHSTANDING THE EXERCISE
OF THE OPTION.  THE CORPORATION SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK
CERTIFICATE PROMPTLY AFTER THE OPTION IS EXERCISED.  OPTIONEE SHALL ENJOY RIGHTS
AS A STOCKHOLDER UNTIL SUCH TIME AS OPTIONEE DISPOSES OF THE SHARES.

 

4.                                      TAX CONSULTATION.  OPTIONEE UNDERSTANDS
THAT OPTIONEE MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S
PURCHASE OR DISPOSITION OF THE SHARES.  OPTIONEE

 

A-1

--------------------------------------------------------------------------------


 

REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANTS OPTIONEE DEEMS
ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT
OPTIONEE IS NOT RELYING ON THE CORPORATION FOR ANY TAX ADVICE.

 

5.                                      SUCCESSORS AND ASSIGNS.  THE CORPORATION
MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE
ASSIGNEES, AND THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND
ASSIGNS OF THE CORPORATION.  SUBJECT TO THE RESTRICTIONS ON TRANSFER HEREIN SET
FORTH, THIS AGREEMENT SHALL BE BINDING UPON OPTIONEE AND HIS OR HER HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 

6.                                      INTERPRETATION.  ANY DISPUTE REGARDING
THE INTERPRETATION OF THIS AGREEMENT SHALL BE SUBMITTED BY OPTIONEE OR BY THE
CORPORATION FORTHWITH TO THE ADMINISTRATOR, WHICH SHALL REVIEW SUCH DISPUTE AT
ITS NEXT REGULAR MEETING.  THE RESOLUTION OF SUCH A DISPUTE BY THE ADMINISTRATOR
SHALL BE FINAL AND BINDING ON THE CORPORATION AND ON OPTIONEE.

 

7.                                      GOVERNING LAW; SEVERABILITY.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MICHIGAN, NOTWITHSTANDING CONFLICT OF  LAW PROVISIONS.  SHOULD ANY
PROVISION OF THIS AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR
UNENFORCEABLE, THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND
SHALL REMAIN ENFORCEABLE.

 

8.                                      NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT
ITS ADDRESS AS SHOWN BELOW BENEATH ITS SIGNATURE, OR TO SUCH OTHER ADDRESS AS
SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.

 

9.                                      FURTHER INSTRUMENTS.  THE PARTIES AGREE
TO EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY BE
REASONABLY NECESSARY TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.

 

10.                               DELIVERY OF PAYMENT.  OPTIONEE HEREWITH
DELIVERS TO THE CORPORATION THE FULL EXERCISE PRICE FOR THE SHARES, AS WELL AS
ANY APPLICABLE WITHHOLDING TAXES.

 

11.                               ENTIRE AGREEMENT.  THE PLAN AND OPTION
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE.  THIS AGREEMENT, THE PLAN, THE
OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE IN
THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE CORPORATION AND
OPTIONEE WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

Accepted by:

 

Submitted by:

 

 

 

TRIMAS CORPORATION

 

OPTIONEE

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

 

 

 

Address:

 

A-2

--------------------------------------------------------------------------------